Detailed Action

1.	This Office Action is responsive to the Application 17/845,052 filed 06/21/2022.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	The disclosure is objected to because of the following informalities:
On page 1, under section “Cross-Reference to Related Applications”, the cited copending applications (17/536,886) should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
	Appropriate correction is required.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Application No. 17/536,886, now U.S. Patent No. 11,319,083.  

For Example:
Instant application 17/845,052
US Patent No. 11,319,083
Claim 1. A system comprising: 

a processor and a memory coupled therewith, the memory storing instructions that when executed by the processor cause the processor to: 

determine that, as data elements are added to a first data structure which stores a plurality of data elements, a data size of the data structure exceeds a threshold, each of the plurality of data elements including data indicative of a plurality parameters resulting from an electronic transaction, the plurality of data elements collectively being characterized by a third parameter, and based thereon: 

calculate a fourth parameter collectively characterizing the plurality of data elements based on a modification of a first of the plurality of parameters of each of the plurality of data elements as a function of an associated second of the plurality of parameters; 

generate, based on the calculated fourth parameter and a selected first parameter of the plurality of data elements, a value of a first replacement data element as a function of a difference there between; 

generate a value of a second replacement data element when there is a difference between the selected first parameter and the generated value of the first data element, the value of the second replacement data element being based on the difference such that the first and second replacement data elements are collectively characterized by the third parameter; 
store the first and, when generated, second replacement data elements in a second data structure; and 

use the second data structure, in lieu of the first data structure, for storage in the memory or transmission, via a communications network coupled with the processor, to another computer system, the storage consuming less of the memory and the transmission taking less time over the communications network.
Claim 1. A system comprising: 

a processor and a memory coupled therewith, the memory storing instructions that when executed by the processor cause the processor to: 

monitor an amount of data corresponding to a plurality of data elements stored in the memory, wherein each data element includes first and second parameters characterizing an electronic transaction, the plurality of data elements being characterized by a third parameter; determine that the amount of data exceeds a threshold and based thereon: 


calculate a fourth parameter for the plurality of data elements based on a modification of the second parameter of each of the plurality of data elements as a function of the first parameter associated therewith; select one of the second parameters of the plurality of data elements; 

generate, based on the calculated fourth parameter and the selected second parameter, a value of a first data element as a function of a difference there between; 


generate a value of a second data element based on a difference between the selected second parameter and the generated value of the first data element, wherein first and second data elements are characterized by fifth parameter equivalent to the third parameter; and 






transmit the first and second data elements, via a communications network coupled with the processor, to another computer system in lieu of transmission of the plurality of data elements, the transmission consuming less bandwidth of the communications network.





7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 11,399,083 substantially contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application.  Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


8.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.


9.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441